DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image sensor operable to be” in claim 1.
“a controller configured to” in claim 1.
“a generation unit configured to” in claim 10
“a providing unit configured to” in claim 10
“a first detection nit configured to” in claim 11
“a second determination unit configured to” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 10, and 12 recite the limitation of “generating an object”.  It is unclear what the scope of such a limitation is.  While breadth is not a sole criteria for determination of indefiniteness, as presently claimed it is impossible to determine what the bounds of object generation are; what an object is, and what generation means. 



	Claim 1, 10, and 12 recite “a determination result”.  It is unclear to what determination result this refers.  

	Claims 1, 2, 5, 6, 10-12 recite “feeds back information” which renders the claims as indefinite.  The nature of feeding back information, where it is being “fed back” to, and what structure or function is operating on such fed back data cannot be determined from the claims.  

	Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani (US 2013/0207834).
Claim 1: Mizutani discloses A vehicle control apparatus comprising: 
an image sensor operable to be disposed at a vehicle so as to have a field of view of exterior of the vehicle, the image sensor configured to capture image data (fig 1 element 2) 
a processor configured to process the image data captured by the image sensor (fig 1 element 37); and 
a controller configured to select a control target responsive at least in part to processing by the processor of the image data, wherein the controller generates an object, responsive at least in part to processing by the processor of the image data, determines whether an object corresponding to the control target is generated based on the generated object (para 0063 signal processor generates candidate targets based on 
generates an object by feeding back information associated with the control target in a previous scan depending on a determination result, and selects a control target based on the generated object (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 2: Mizutani discloses the controller generates an object, responsive at least in part to processing by the processor of the image data, determines whether or not an object corresponding to the control target is generated based on the generated object, and feeds back information associated with the control target in the previous scan when it is determined that the object corresponding to the control target is not generated (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 3: Mizutani discloses the controller extracts object information, responsive at least in part to processing by the processor of the image data, and generates an object based on the object information (para 0063 signal processor generates candidate 

Claim 4: Mizutani discloses the controller extracts frequency peak information, responsive at least in part to processing by the processor of the image data, and extracts object information by pairing the frequency peak information, and generates an object based on the object information (para 0063 signal processor generates candidate targets based on received signals, para 0065-0069 further processing steps for peak pair matching, position, and velocity detection);

Claim 5: Mizutani discloses wherein the controller determines whether or not a control target track exists, responsive at least in part to processing by the processor of the image data, determines whether or not an object exists in the control target track depending on a determination result as to whether or not the control target track exists, and feeds back then information contained in the control target track in the previous scan depending on the determination result (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 6: Mizutani discloses wherein when it is determined that the control target track exists, the controller determines whether or not an object exists in the control target track, and when it is determined that the object does not exist in the control target 

Claim 7: Mizutani discloses the controller generates an object based on the information contained in the control target track in the previous scan (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 8: Mizutani discloses the controller performs pre-processing, responsive at least in part to processing by the processor of the image data, acquires frequency domain signal information based on the pre-processing, and generates an object based on the frequency domain signal information (para 0063 signal processor generates candidate targets based on received signals, para 0065-0069 further processing steps for peak pair matching, position, and velocity detection);

Claim 9: Mizutani discloses the controller generates track information by tracking the object, and selects a control target based on the track information (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 10: Mizutani discloses a target detection apparatus comprising: 
a generation unit configured to generate an object based on signal information (para 0063 signal processor generates candidate targets based on received signals, para 0065-0069 further processing steps for peak pair matching, position, and velocity detection);; and 
a providing unit configured to determine whether or not an object corresponding to a control target is generated based on the generated object, and to feedback information associated with the control target in a previous scan to the generation unit depending on a determination result (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)

Claim 11: Mizutani discloses the providing unit comprises:
 a first detection unit configured to determine whether or not a control target track exists (para 0069); and 
a second determination unit configured to determine whether or not an object exists in the control target track depending on a determination result as to whether or not the control target track exists, and feeds back information contained in the control target track in the previous scan depending on the determination result to the generation unit (para 0069-0073 disclosing comparison of current target candidates to 

Claim 12: Mizutani discloses a target detection method comprising: 
generating an object based on signal information (para 0063 signal processor generates candidate targets based on received signals, para 0065-0069 further processing steps for peak pair matching, position, and velocity detection); and 
determining whether or not an object corresponding to a control target is generated based on the generated object, and feeding back information associated with the control target in a previous scan to the generation of an object depending on a determination result (para 0069-0073 disclosing comparison of current target candidates to previous cycle target candidates for same object determination, as well as forward propagation of previous target candidates for track estimation in current cycle)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648